DECISION
Plaintiffs appealed Defendant's Notice of Deficiency Assessment for tax year 2003. Plaintiffs' appeal was held in abeyance pending Plaintiffs' appeal to the Internal Revenue Service of the same issue before the court which was the taxability of a settlement amount paid to Plaintiff Scott Koopman (Plaintiff) by his former employer.
On March 10, 2009, the court received a copy of a letter dated January 28, 2007, (sic) from Plaintiff to Defendant. In his letter, Plaintiff wrote:
    "This matter has finally been closed with the IRS, not particularly to my liking. Their final decision was that the legal opinion that I obtained was not based on any case law or precedence and therefore had no legal basis. I have paid only the taxes owed because I had sought legal advice.
    "I understand that there is Oregon taxes owing. * * * I do not have funds to make full payment on this matter."
Because Plaintiff is no longer challenging Defendant's assessment, there is no justiciable issue before the court. Plaintiff can discuss a payment plan with Defendant. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that the above entitled matter is reactivated; and
IT IS FURTHER DECIDED that Plaintiffs' appeal is dismissed.
Dated this ___day of March 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onMarch 20, 2009. The Court filed and entered this document on March 20,2009. *Page 1